 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, CA Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     ANDREW DAVID GONZALEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00023 DAD

12                     Plaintiff,                   STIPULATION TO CONTINUE
                                                    SENTENCING; ORDER THEREON
13   vs.
                                                    Date: April 6, 2020
14   ANDREW DAVID GONZALEZ,                         Time: 10:00 a.m.
                                                    Judge: Hon. Dale A. Drozd
15                    Defendant.

16
17
18          IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel that the sentencing hearing scheduled for March 23, 2020 may be may be continued to
20   April 6, 2020, or the soonest date thereafter convenient to the court.
21          Defense counsel was recently assigned as office supervisor for the Fresno branch of the
22   Office of the Federal Defender, and has been adjusting to that role while also addressing issues
23   related to the coronavirus. While there are no formal objections to the PSR prepared by the
24   United States Probation Office, through oversight, counsel failed to file Mr. Gonzalez’
25   Sentencing Memorandum in a timely manner. This continuance is requested to allow time to
26   review the memorandum with Mr. Gonzalez before filing, and also to provide the government
27   time to respond if it chooses to do so.
28          The parties agree that the delay resulting from this request shall be excluded in the
 1   interests of justice, and for effective defense investigation and preparation, pursuant to 18

 2   U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

 3
 4                                                                 McGREGOR W. SCOTT
                                                                   United States Attorney
 5
 6   DATED: March 18, 2020                                  By     /s/ Justin J. Gilio
                                                                   JUSTIN J. GILIO
 7                                                                 Assistant United States Attorney
                                                                   Attorneys for Plaintiff
 8
 9                                                                 HEATHER E. WILLIAMS
                                                                   Federal Defender
10
11   DATED: March 18, 2020                                  By     /s/ Eric V. Kersten
                                                                   ERIC V. KERSTEN
12                                                                 Assistant Federal Defender
                                                                   Attorneys for Defendant
13                                                                 ANDREW DAVID GONZALEZ

14
15
16                                                   ORDER

17           IT IS SO ORDERED. For the reasons set forth above sentencing is continued to

18   April 6, 2020, at 10:00 a.m. in Courtroom 5.

19   IT IS SO ORDERED.

20       Dated:       March 18, 2020
21                                                      UNITED STATES DISTRICT JUDGE

22
23
24
25
26
27
28
      Gonzalez: Stipulation to Continue Sentencing    -2-
